Title: Enclosure: Thomas Jefferson’s List of Recommended Books for Female Education, [ca. 14 March 1818]
From: Jefferson, Thomas
To: 


                        
                            ca. 14 Mar. 1818
                        
                         Les voyages d’Anacharsis
                        Gillies’s history of Greece. 4. v. 8vo
                        Gillies’s history of the world. 3. v. 8vo
                        Livy. Eng.
                        Sallust. Eng. by Gordon. 12mo
                        Gibbon’s Decline of Rome. 12. v. 8vo
                        Tacitus. Eng. by Murphy.
                        Suetonius. Eng. by Thompson. 8vo
                        Plutarch’s lives.
                        Lempriere’s universal biography. 2. v. 8vo
                        Histoire ancienne de Milot. 4. v. 12mo
                        Histoire de France de Milot.
                        Russel’s Modern Europe. 5. v. 8vo
                        Robertson’s Charles V.
                        Memoires de Sully. 8. v. 12mo
                        Vie de Henri IV. par Perefixe. 12mo
                        Louis XIV. et XV. de Voltaire
                        Histoire generale de Voltaire.
                        Baxter’s hist. of England.
                        Robertson’s history of Scotland. 2. v. 8vo
                        Robertson’s history of America.
                        Botta’s hist. of american Independance
                        Burke’s & Girardin’s hist. of Virginia. 4. v. 8vo
                        Joyce’s Scientific dialogues. 3. v. 16s
                        Histoire naturel de Buffon.
                        Tully’s offices. Eng.
                        Seneque par La Grange. 6. v. 8vo
                        Morale et bonheur. 2. v. miniature.
                        Stanhope’s Charron on wisdom. 8vo
                        Oeconomy of human life. 12mo
                        Sterne’s, Sherlock’s & Allison’s sermons.
                        Sermons de Massillon et Bourdaloue.
                        The Spectator, Tatler, Guardian.
                        Pike’s Arithmetic. 8vo
                        Pinkerton’s Geography. 8vo
                        Whateley on pleasure gardening. 8vo
                        Pope’s Iliad & Odyssey.
                        Dryden’s Virgil.
                        Milton’s Paradise lost.
                        Telemaque.
                        Shakespeare’s plays.
                        Dryden’s tragedies.
                        Moliere. Racine. Corneille.
                        Don Quichotte. Fr.
                        Gil Blas.
                        Contes Nouveaux de Marmontel.
                        Voyages de Campe. 20. vols 16s
                        the Pleasing preceptor from the German of Vieth.
                        Pope’s works.
                        Thomson’s seasons.
                        Lowthe’s Eng. grammar.
                        Walker’s pronouncing dictionary
                        Dufief’s Fr. & Eng. dictionary.
                        Dufief’s Nature displayed. 2. v. 8vo
                        
                            
                                Novels
                            
                            
                                Evenings at home by mrs Barbauld
                            
                            
                                Miss Edgeworth’s works. they are all good.
                            
                            
                                Lettres sur l’education.
                                }
                                
                            
                            
                                Veillées du Chateau.
                                by Madame
                            
                            
                                Theatre d’education.
                                Genlis.
                            
                            
                                Theatre de societé
                                
                            
                            
                                Godwin’s Caleb Williams.
                            
                        
                    